243 Ga. 416 (1979)
254 S.E.2d 366
WEEKS
v.
WEEKS.
34628.
Supreme Court of Georgia.
Submitted March 2, 1979.
Decided April 4, 1979.
Elsie H. Griner, J. Laddie Boatright, for appellant.
Robert Clayman, Fred Cavalli, for appellee.
BOWLES, Justice.
Appellant filed a complaint for divorce and child custody in Berrien Superior Court. The case was set down for a pre-trial hearing on a specified date, at a specified time and both parties were ordered to be present at the hearing. Neither appellant nor his counsel appeared at the hearing. The judge had not excused their appearance. Appellee made a motion to dismiss the complaint, which motion was granted. Appeal is taken from the order dismissing the complaint. We affirm.
Code Ann. § 81A-141 (b) authorizes the trial court, upon motion, to dismiss any action for failure of the plaintiff to comply with an order of the court, including an order to appear at a pre-trial hearing. The court's order of dismissal not otherwise specifying, the dismissal of appellant's complaint acted as an adjudication on the merits and superseded any temporary orders issued in the case.
Judgment affirmed. All the Justices concur.